Title: To Thomas Jefferson from Willink, Van Staphorst & Hubbard, 31 March 1797
From: Willink, Van Staphorst & Hubbard
To: Jefferson, Thomas


                    
                        Sir
                        Amsterdam 31 March 1797.
                    
                    Permit us to congratulate you, on your election to the high and honorable Office of Vice President of the United States, in the discharge of which We most sincerely and ardently wish you the Success that our personal knowledge and experience assure us your exertions, Zeal, and perseverance to promote the Honor, Interest, and Prosperity of your Country will most amply merit.
                    The warm part We take in the welfare of your Republic, as well as  our personal esteem and regard for you sir, all combine to fortify our hopes and desire, that you may enjoy perfect Health and Vigor, to meet and sustain the fatigues of your present elevated Station, and long live to taste in joy and tranquillity their happy fruits. With greatest respect We have the honor to be Sir! Your most obedient and very humble servants
                    
                        Wilhem & Jan Willink
                        N & J. Van Staphorst & Hubbard
                    
                